Plaintiffs, in an action to set aside a conveyance of real property as being in fraud of their rights as creditors, appeal from an order obtained by defendants directing (a) that an additional defendant, husband of one of the present defendants and former cotenant by the entirety with her of the property conveyed, be brought in as a defendant, (b) that a supplemental summons and an amended complaint be served upon him, and (c) that the trial of the action be stayed until service of such papers on the additional and present defendants and the joinder of issue thereon. Order reversed on the law, with ten dollars costs and disbursements, and motion denied, with ten dollars costs. If plaintiffs succeed in setting the conveyance aside, they can proceed only against the interest of the present defendant wife in the property, and the interest of her husband will not be affected. (Finnegan v. Humes, 252 App. Div. 385, 387; aft'd., without opinion, 277 N. Y. 682.) The husband is, therefore, neither a necessary nor a proper party to the action. Lazansky, P. J., Hagarty, Johnston, Adel and Taylor, JJ., concur.